AMENDED CEO Employment Agreement
Between
U.S. Premium Beef, LLC
And
Stanley D. Linville
Employment Years 2016 - 2021

 

 

This amended Employment Agreement ("Agreement") effective as of the 1st day of
January, 2016 (the "Effective Date"), is by and between U.S. Premium Beef, LLC,
a Delaware limited liability company ("USPB"), and Stanley D. Linville ("Chief
Executive Officer" or "CEO").  USPB and CEO have amended this Agreement to
extend the Expiration Date (defined below) and to amend provisions relating to
compensation.  The amended provisions as stated in this amended and restated
Agreement are effective for the period of CEO's continued employment under this
Agreement starting December 30, 2018 and ending on the Expiration Date defined
below unless earlier terminated ("Current Period").  Accordingly, examples and
compensation are stated for the Current Period only, and compensation for
employment prior to the Current Period is as provided in the Agreement prior to
this amendment.

1.         Employment and Term of Agreement. 

(a)               Employment.  USPB will employ CEO as the chief executive
officer of USPB under this Agreement from the Effective Date until December 25,
2021 (the "Expiration Date") or the date the employment is otherwise terminated
as provided in this Agreement ("Termination Date"). 

(b)               Term of Employment.  Employment of CEO under this Agreement
starts on the Effective Date and continues until the Expiration Date or the
Termination Date, whichever is earlier.  This Agreement continues until the
payments under this Agreement have been made and the obligations have been
discharged or fulfilled.  CEO's employment will be annualized by fiscal year in
which the CEO is employed (Current Period: year 2019; year 2020; and year
2021).  For clarity: CEO's employment terminates on the Expiration Date or the
Termination Date, whichever is earlier; the compensation provisions under
Section 3(a) through Section 3(f) terminate when the compensation has been paid;
Section 5 continues until the payments under that section have been made which
include payments under Section 5(d) continuing for 12 months after termination
of CEO's employment with USPB for USPB Noncompetition Payments; Section 6(a)
[Noncompetition Agreement] continues until 12 months after termination of CEO's
employment with USPB; Sections 6(b) [Confidential Information] through Section
6(e) [Covenants], Section 7 [Indemnification] and Section 8 [Other Provisions]
survive the Expiration Date or Termination Date.

2.         Location of Employment.  CEO's principal place of employment shall be
at the principal offices of USPB located in Kansas City, Missouri, or at another
location as mutually agreed by USPB and CEO.

 

1

EXECUTION COPY
DECEMBER 14, 2018

--------------------------------------------------------------------------------



USPB/STANLEY D. LINVILLE

CEO EMPLOYMENT AGREEMENT
2016-2021

 

3.         Compensation.  CEO shall be paid compensation for services as
provided in this Section 3.  All compensation paid under this Agreement will be
paid to CEO less necessary deductions and withholdings.

(a)        Annual Salary.  CEO shall be paid by USPB a base annual salary of
$330,000 for each Current Period employment year 2019, 2020, and 2021 during the
term of CEO's employment under this Agreement, pro-rated for partial years,
payable on USPB's normal payroll dates.

(b)        Incentive Cap.  The compensation provided in Sections 3(c) [Annual
Incentive], and 3(d) [Long-Term Incentive], and including any incentive
compensation under Section 5 [Compensation Upon Termination] as it pertains to
incentive compensation, specifically Section 5(a), clauses (3) and (4), and
Section 5(c), clauses (3) and (4); shall be subject to a cumulative annual cap
(referred to as "Incentive Cap") pro-rated over the Current Period of this
Agreement not to exceed $495,000 per year averaged over the final Current Period
(whether the term extends to the Expiration Date or through an earlier
Termination Date),  provided, however, that for purposes of Section 5(c))
[Termination By USPB For Other Than Cause, Death or Disability or By CEO For
Good Reason], the proration term shall extend through the Expiration Date.  For
example, other than an earlier termination under Section 5(c), if employment
under this Agreement is earlier terminated in the Current Period after two (2)
years, the Incentive Cap would be $495,000 per year averaged over two (2) years
or $990,000).  An example of the incentive compensation under Sections 3(c) and
3(d) is provided on Exhibit A. 

(c)         Annual Incentive Plan.  In addition to CEO's base Annual Salary, if
CEO is employed by USPB on the last day of any employment year (except as
otherwise provided in this Agreement), CEO shall be paid an annual incentive
compensation, ("Annual Incentive") equal to seventy-five one hundredths of a
percent (0.75%) of the sum of the total financial benefits to USPB ("USPB Total
Benefits") that exceed $25,000,000.  USPB Total Benefits are: (1) audited fiscal
year-end USPB earnings before tax; and (2) the USPB grid premiums which is the
net sum of all USPB unitholder and associate grid premiums and discounts
calculated through all USPB grids at all plants, taking into account all
calculators including, but not limited to, base price, dressing percent, quality
grade, outlier cattle, A/V, Natural, per head category premiums, and other
specific categories, less the base price calculator excluding any set base price
premium.  (Example, if 25 cents per cwt. is paid to a unitholder or associate
for one head of cattle over the western Kansas reported USDA average, then 25
cents per cwt. times the weight of the head of cattle would be added to the net
grid premium.)  This calculation shall be based on the actual cattle delivered
by USPB unitholders and associates to National Beef Packing Company, LLC or its
successor under the Cattle Purchase and Sale Agreement.  In no event shall the
non-delivery penalties paid by members be included in the net sum of all USPB
member grid premiums under clause (2) above.  The Annual Incentive is subject to
the following:

(1)               Any Annual Incentive accruing with respect to a Current Period
employment year 2019, 2020, or 2021, shall be payable, on or before the date
(the "Annual Incentive Payment Date") that is sixty (60) days following the end
of the employment year or, ten (10) days following receipt by the USPB Board of
Directors, of all completed financial statements that are relevant to the
calculation of the Annual Incentive, whichever is later, but in no event later
than April 15th of the calendar year first occurring after the end of the
employment year.

 

2

EXECUTION COPY
DECEMBER 14, 2018

--------------------------------------------------------------------------------



USPB/STANLEY D. LINVILLE

CEO EMPLOYMENT AGREEMENT
2016-2021

 

(2)               For purposes of calculating any Annual Incentive under this
3(c), or any Long-Term Incentive under Section 3(d), USPB's Total Benefits shall
be determined by USPB's accountants using generally accepted accounting
principles consistently applied to the fiscal year.

(d)        Long-Term Incentive Plan.  In addition to CEO's base Annual Salary
and Annual Incentive, CEO shall, (except as otherwise provided in this
Agreement), if CEO is employed by USPB through December 25, 2021, CEO shall be
paid long-term incentive compensation calculated as described below (referred to
as "Long-Term Incentive"):

(1)               the Long-Term Incentive to be paid as a result of CEO's
employment on December 25, 2021 shall be equal to fifty one hundredths of a
percent (0.50%) of the amount by which USPB's Total Benefits from December 30,
2018 to December 25, 2021 exceed $75,000,000; and

(2)               any Long-Term Incentive accruing under this Agreement shall be
payable, on or before the date ("Long-Term Incentive Payment Date") that is
sixty (60) days following December 25, 2021 or ten (10) days following receipt
by USPB's Board of Directors of all completed financial statements that are
relevant to the calculation of the applicable Long-Term Incentive, whichever is
later, but in no event later than April 15th of the calendar year first
occurring after the end of the respective employment year.

(e)        Other Benefits.  CEO shall be entitled to paid vacations, personal
and sick days consistent with the policy of USPB.  CEO shall receive other
compensation as approved by the Board of Directors and shall participate in all
fringe benefits approved by the Board of Directors (including, without
limitation, group medical, life, disability and accidental death and
dismemberment insurance) and benefit plans which shall be available from time to
time to management employees of USPB. 

(f)         Reimbursement Of Business Expenses.  During his employment under
this Agreement, CEO shall also be reimbursed by USPB within 60 days after the
expense is incurred for reasonable business expenses actually incurred or
services provided under this Agreement, upon presentation of expense statements
or other supporting information. 

4.         Termination.

(a)        Termination Upon Permanent Disability.  The employment of CEO may be
terminated by USPB on at least thirty (30) days prior written notice if the
Board of Directors determines that the CEO has become permanently disabled.  CEO
shall be deemed to be "permanently disabled," as used in this Section, if CEO
has been substantially unable to discharge his duties and obligations under this
Agreement by reason of illness, accident, or disability for a period of 180 days
in any twelve-month period.  Any disputes concerning the nature or extent of
CEO's disability will be determined by a neutral physician at the expense of
USPB.

 

3

EXECUTION COPY
DECEMBER 14, 2018

--------------------------------------------------------------------------------



USPB/STANLEY D. LINVILLE

CEO EMPLOYMENT AGREEMENT
2016-2021

 

(b)        Termination Upon Death.  The employment of CEO shall automatically
terminate on the date of CEO's death.

(c)        Termination For Cause.  The employment of CEO may be terminated
immediately by USPB for cause upon written notice from the Chair of the Board of
Directors to the CEO after a Board determination that cause for termination
exists as provided in this paragraph.  The written notice shall provide
reasonable detail regarding the basis for the termination decision.  USPB shall
have "cause" to terminate CEO, as used in this Subsection, only if CEO has, and
the Board of Directors has determined by resolution that CEO has:

(1)               refused or failed, after reasonable written notice that the
refusal or failure would constitute a default under this Agreement, to carry out
any reasonable and material order of the Board of Directors given to him in
writing;

(2)               been guilty of a willful breach of the terms of this
Agreement;

(3)               demonstrated gross negligence or willful misconduct in the
execution of his material assigned duties;

(4)               been convicted of a felony or other serious crime;

(5)               engaged in fraud, embezzlement or other illegal conduct to the
detriment of USPB;

(6)               intentionally imparted confidential information relating to
USPB to a third party, other than in the course of carrying out CEO's duties,
which as resulted in material damage to USPB; or

(7)               otherwise fails to reasonably perform his duties and
obligations as contemplated under this Agreement.

(d)        Termination By USPB Other Than For Cause, Death, Or Disability.  If
the circumstances set forth above in Sections 4(a), [Permanent Disability] 4(b)
[Death] have not occurred and CEO has not been terminated under Section 4(c),
USPB may terminate CEO's employment for any reason or no reason and with or
without cause upon thirty (30) days prior written notice to CEO.

(e)        Termination By CEO Other Than For Good Reason.  CEO may terminate his
employment under this Agreement for any reason or no reason upon thirty (30)
days prior written notice to USPB.

(f)         Termination By CEO For Good Reason.  CEO may terminate his
employment immediately at any time for good reason (as hereinafter defined) upon
written notice to USPB.  For purposes of this Subsection, "good reason" shall
mean the occurrence of any of the following: 

 

4

EXECUTION COPY
DECEMBER 14, 2018

--------------------------------------------------------------------------------



USPB/STANLEY D. LINVILLE

CEO EMPLOYMENT AGREEMENT
2016-2021

 

(1)               a significant reduction or adverse alteration in the duties,
authorities or responsibilities as CEO;

(2)               a significant reduction by USPB in CEO's incentive
compensation as provided in this Agreement; or

(3)               a material and willful breach by USPB of any of its
obligations to CEO under this Agreement.

5.         Compensation Upon Termination.

(a)        Termination Upon Death Or Permanent Disability.  If CEO's employment
is terminated pursuant to Section 4(a) [Permanent Disability] or 4(b) [Death]
above, CEO shall be entitled to, and USPB's obligation under this Agreement
shall be limited to:

(1)               the payment of salary accrued under Section 3(a) [Annual
Salary] to the date of the termination plus continued monthly payment of salary
under Section 3(a) [Annual Salary] through the date ("Deemed Termination Date")
that is the earlier of the first anniversary of the termination or the
Expiration Date;

(2)               if termination occurs under Section 4(a) [Permanent
Disability], provision of fringe benefits listed in Section 3(e), through the
Deemed Termination Date, but excluding vacation pay, personal and sick days,
vehicle, telecommunications, and 401K contributions, (subject to any necessary
consent of applicable insurers which, if consent is not obtained within 30 days
after termination, then the cash value of the monthly premiums at the date of
termination shall be paid to CEO in equal monthly payments), through the Deemed
Termination Date;

(3)               payment of the Annual Incentive in the amounts and at the
times provided under Section 3(c) [Annual Incentive] through the employment year
in which the Deemed Termination Date occurs pro-rated for the last employment
year based upon the period through the Deemed Termination Date;

(4)               payment of the Long-Term Incentive is as provided in Section
3(d)(1) [Long Term Incentives] (less any amounts paid) that would have accrued
if the CEO had remained employed under this Agreement through the Deemed
Termination Date, with payments to be made at the same times specified in
Section 3(d)(2);

(5)               payments under this Section 5(a)(3), and (4) are subject to
the Incentive Cap under Section 3(b).

(b)        Termination By USPB For Cause Or By CEO For Other Than Good Reason. 
If CEO's employment is terminated by USPB pursuant to Section 4(c) [For Cause]
above, or if CEO terminates his employment pursuant to Section 4(e) [By CEO For
Other Than Good Reason] above, USPB's obligation under this Agreement shall be
limited to the payment of salary accrued under Section 3(a) [Annual Salary] to
the date of the termination, and the payment of noncompetition compensation
under Section 5(d) [Noncompetition Compensation], unless CEO is terminated
pursuant to Section 4(c)(4) [Felony or Serious Crime] or Section 4(c)(5) [Fraud,
Embezzlement, Illegal Conduct] in which case noncompetition compensation will
not be paid.

 

5

EXECUTION COPY
DECEMBER 14, 2018

--------------------------------------------------------------------------------



USPB/STANLEY D. LINVILLE

CEO EMPLOYMENT AGREEMENT
2016-2021

 

(c)        Termination By USPB Other Than For Cause, Death or Disability;
Termination By CEO For Good Reason.  If CEO's employment is terminated pursuant
to Section 4(d) [Other than For Cause, Death, Or Disability] or 4(f) [By CEO For
Good Reason] above, CEO shall be entitled to, and USPB's obligation under this
Agreement shall be limited to:

(1)               the payment of the salary accrued under Section 3(a) [Annual
Salary] to the date of the termination plus continued monthly payment of salary
under Section 3(a) through the Expiration Date;

(2)               provision of fringe benefits listed in Section 3(e) [Other
Benefits, Vacation, etc.] through the Expiration Date, but excluding vacation
pay, personal and sick days, vehicle, telecommunications, and 401K
contributions, (subject to any necessary consent of applicable insurers which,
if consent is not obtained within 30 days after termination, then the cash value
of the monthly premiums at the date of termination shall be paid to CEO in equal
monthly payments); 

(3)               payment of the Annual Incentive in the amounts and at the
times provided under Section 3(c) as if CEO has remained employed through the
Expiration Date;

(4)               payment of the Long-Term Incentive at the amounts provided in
Section 3(d)(1) (less any amounts paid) that would have accrued if the CEO had
remained employed under this Agreement through the end of employment year 2018,
with payments to be made at the same times specified in Section 3(d)(2);

(5)               payments under this Section 5(c)(3) and (4) are subject to the
Incentive Cap under Section 3(b); and

(6)               payment of the noncompetition compensation under Section 5(d).

(d)        Noncompetition Compensation.  In the event that CEO's employment is
terminated (including by expiration of this Agreement), other than by death or
permanent disability under Section 4(a) [Permanent Disability] or death under
Section 4(b) [Death] or for cause under Sections 4(c)(4) [Felony or Serious
Crime] or 4(c)(5) [Fraud, Embezzlement], and CEO is not employed by USPB, then
USPB shall provide noncompetition compensation for: (1) each of the twelve (12)
months first following the termination of employment of CEO with USPB ("USPB
Noncompetition Payments"), provided USPB may terminate the USPB Noncompetition
Payments prior to the end of the twelve month period if the Board of Directors
determines the CEO violated the noncompetition restriction in Section 6(a) or
any of the remaining obligations under Section 6.  The period in which
noncompetition compensation is provided, from start to expiration or earlier
termination for the USPB Noncompetition Payments, is the "Noncompetition
Period."  Noncompetition compensation shall be paid during the Noncompetition
Period as follows:  

 

6

EXECUTION COPY
DECEMBER 14, 2018

--------------------------------------------------------------------------------



USPB/STANLEY D. LINVILLE

CEO EMPLOYMENT AGREEMENT
2016-2021

 

(1)        Monthly Payments.  USPB shall pay CEO an additional month's salary in
an amount equal to the annual salary under Section 3(a) [Annual Salary] that
would be paid to CEO under this Agreement if CEO was employed or CEO's annual
salary at the time of termination, whichever is greater, divided by twelve (12),
which payments shall be paid at normal salary payment intervals in effect for
USPB's management personnel; and

(2)        Group Benefits.  USPB shall also provide to CEO the benefits provided
to other employees of USPB such as group medical, life, disability, and
accidental death and dismemberment insurance, but excluding paid vacations,
personal and sick days, allowances, telecommunications equipment or services,
expense reimbursement (except on prior written approval), or 401K contributions,
subject to any necessary consent of applicable insurers.  If the consent of the
applicable insurers is not received within 30 days or in the event any
applicable law or any benefit plan referred to in Section 3(e) prohibits or
otherwise precludes the provision of the benefits to CEO, the cash value of the
current premiums will be distributed to CEO in equal monthly payments during the
Noncompetition Period. The value of any prohibited or precluded benefits shall
be equal to the sum of the amount of premium, payment, or contribution that USPB
would have made on behalf of the CEO for the benefits during the Noncompetition
Period.

6.          Certain CEO Covenants.  CEO expressly covenants and agrees to and
with USPB as set forth in this Section:

(a)               Noncompetition.  CEO recognizes and acknowledges that he has
knowledge of USPB and its affiliates (including National Beef Packing Company,
LLC and entities owned or controlled by National Beef Packing Company, LLC and
its affiliates), their operations, strategies and plans (collectively the
"Affiliates") which was acquired during his employment with USPB.  During the
Term and for a period of twelve (12) months after the termination of the CEO's
employment with USPB, CEO shall not, without the written consent of USPB, within
the United States of America, participate through management or control or
consult or be employed by any business or enterprise, other than USPB and its
Affiliates, which is engaged in the beef packing or processing industry that
involves any business activity that competes with the business of USPB and its
Affiliates.

(b)               Confidential Information.  CEO recognizes the interests of
USPB and its Affiliates in maintaining the confidential nature of its respective
proprietary information.  CEO shall not, during the Term or at any time after
the termination of employment with the USPB, in any manner that does not promote
the interests of USPB and its Affiliates, directly or indirectly, publish,
disclose or use, or authorize anyone else to publish, disclose or use, any
secret, confidential or proprietary information of USPB, or its Affiliates which
USPB and its Affiliates intend to be maintained as confidential information that
is in the public domain through no fault of CEO, which is information acquired
by CEO in connection with CEO's employment with USPB or work with the USPB prior
to the date of this agreement and relates to any aspect of the operations,
activities, research, investigations or obligations of USPB, or its Affiliates,
including confidential material or information relating to the business,
customers, suppliers, trade or industrial practices, trade secrets, technology,
know-how or intellectual property of USPB and its Affiliates (collectively, the
"Confidential Information"). Confidential Information does not include all
records, files, data, documents and the like relating to suppliers, customers,
costs, prices, systems, methods, personnel, equipment and other materials
relating to USPB, or the its Affiliates (including, but not limited to, the
Confidential Information), shall be and remain the sole property of USPB or its
Affiliates.  Any disclosure of Confidential Information by the CEO shall include
appropriate protection for the type of information to protect USPB's interests
in the Confidential Information.  Upon termination of CEO's employment with
USPB, CEO shall not remove from USPB's premises, or retain, any of the
Confidential Information materials described in this Section. 

 

7

EXECUTION COPY
DECEMBER 14, 2018

--------------------------------------------------------------------------------



USPB/STANLEY D. LINVILLE

CEO EMPLOYMENT AGREEMENT
2016-2021

 

(c)               Return of Information.  Upon termination of CEO's employment
with USPB for whatever reason, CEO shall return to or leave all Confidential
Information with USPB and its Affiliates, without making or retaining copies of
the Confidential Information, including all documents, records, notebooks and
other repositories containing Confidential Information.

(d)               Breach of Covenants.  If CEO breaches any of the covenants and
agreements contained in this Section 6, then, in addition to any other rights or
remedies of USPB, USPB shall have at its option the following specific rights
and remedies: (1) CEO's right to any payments pursuant to Section 5(d)
[Noncompetition Compensation] may be terminated by USPB; (2) USPB shall have the
right to enforce any legal or equitable remedy (including injunctive relief)
that may be available to USPB; and (3) USPB shall be entitled to relief as
necessary to remedy any willful breach of the covenants and agreements under
this Section that injures USPB or National Beef Packing Company, LLC or its
affiliates.

(e)               Covenants Survive Termination.  Except to the extent otherwise
expressly limited to a restricted period in Section 6(a) [Noncompetition], all
covenants and provisions contained in this Section 6 shall survive any
termination, including expiration, of CEO's employment with Company.

7.         Indemnification.

(a)               Indemnified Claims.  USPB shall, to the extent not expressly
prohibited by the Delaware Limited Liability Company Act as set forth in the
Delaware Code commencing with Section 18-101 of the Delaware Code, indemnify CEO
against reasonable expenses, including attorneys' fees, and against loss or
liability incurred by or asserted against CEO in a legal matter or proceeding in
which CEO is a party or is threatened to be made a party because CEO is, or was,
an officer or employee of USPB or an affiliate of USPB (specifically including,
but not limited to, any acts of the CEO related to affiliates of USPB, National
Beef Packing Co., LLC and its affiliates, with USPB and all of these entities
referred to as "USPB Entities").  USPB's obligation to indemnify and hold
harmless includes, but is not limited to, all pending and future litigation and
claims against the USPB Entities, its officers, employees and directors which
may impose liability on CEO including those claims against the USPB Entities,
and claims relating to investigations relating to tort claims against the USPB
Entities, deceptive trade practices and anti-competitive conduct of the USPB
Entities, or their officers, employees and directors. The expenses against which
CEO is indemnified include, but are not limited to, all reasonable attorney fees
and other costs associated with legal representation for representation and
costs that are not reasonably covered by the USPB Entities.  USPB shall advance
amounts to cover expenses, or pay expenses, that are included in the foregoing
indemnity, upon request from the CEO. These indemnification rights shall not be
deemed to exclude any rights to which the CEO may otherwise be entitled.   The
foregoing right to indemnification shall:  (1) inure to the CEO whether or not
he is an officer or employee of the USPB Entities at the time the liability or
expenses are asserted, imposed or incurred and whether or not the claim asserted
is based on matters which pre-date this Indemnification Agreement; and (2)
extend to the CEO's heirs and legal representatives in the event of the CEO's
death. 

 

8

EXECUTION COPY
DECEMBER 14, 2018

--------------------------------------------------------------------------------



USPB/STANLEY D. LINVILLE

CEO EMPLOYMENT AGREEMENT
2016-2021

 

(b)               Exclusions from Indemnification.  The right to indemnification
in Section 7(a) does not include any liability or expense relating to a matter
in which the CEO is finally adjudged to have breached or failed to perform a
duty that CEO owes to the USPB Entities and the breach or failure to perform
constitutes any of the following:  (1) a willful failure to deal fairly with the
USPB Entities, or USPB or its members in connection with a matter in which the
CEO has a material conflict of interest; (2) a violation of the criminal law,
unless the CEO had reasonable cause to believe that CEO's conduct was lawful or
no reasonable cause to believe that CEO's conduct was unlawful; (3) a
transaction from which the CEO derived an improper personal profit; or (4)
willful misconduct.   Determination of whether the CEO is entitled to the
indemnification provided for above shall be made as provided in the Delaware
Limited Liability Company Act.

(c)               Insurance.  USPB further agrees that during the term of
employment and for a period of six (6) years after termination of employment,
including expiration of employment, USPB shall maintain in full force and effect
a director's and officer's insurance policy insuring the CEO against liability
asserted and incurred by the CEO in the CEO's capacity as an officer, manager,
employee or agent of USPB Entities or arising from the CEO's status as an
officer, manager, employee or agent of USPB Entities.  The insurance shall be
in  amounts and contain terms and conditions as are reasonable and customary for
a company of the size and scope of USPB participating in the industry and
business in which USPB is engaged, all as determined by the mutual agreement of
USPB and the CEO.

(d)               Claims After Termination of Employment.  If CEO is no longer
employed by USPB and existing or new claims are made against USPB Entities or
the CEO, the CEO shall be paid (at a daily rate equal to CEO's Base Salary at
the time of termination, including expiration of employment, divided by 260) for
all time spent as a witness, for depositions, and similar pre-approved
claim-related expenses to defend against an indemnified claim.  The USPB
Entities shall promptly make information of USPB Entities available to CEO to
defend the claims which may impose liability on CEO.

 

9

EXECUTION COPY
DECEMBER 14, 2018

--------------------------------------------------------------------------------



USPB/STANLEY D. LINVILLE

CEO EMPLOYMENT AGREEMENT
2016-2021

 

8.         Other Provisions.

(a)               Successors and Assigns.  This Agreement shall be binding on
and inure to the benefit of any successor of USPB.  Any successor shall
absolutely and unconditionally assume all of USPB's obligations under this
Agreement.

(b)               Disputes.  Any dispute, controversy or claim for damages
arising in connection with this agreement shall be settled exclusively by
arbitration in Kansas City, Missouri, at a location designated by USPB by an
arbitrator selected by the parties and in accordance with the rules of the
American Arbitration Association then in effect.  The parties shall share
equally the expenses of arbitration, unless otherwise agreed.

(c)               Governing Law.  The validity, interpretation, construction,
performance, enforcement and remedies relating to this agreement and the rights
and obligations of the parties shall be governed by the substantive laws of the
state of Missouri.

(d)               Entire Agreement.  This Agreement constitutes the entire
agreement and understanding between the CEO and USPB in reference to all matters
in this Agreement.  This Agreement replaces and rescinds any prior agreements or
understandings between CEO and USPB.

 

CEO

 

/s/ Stanley D. Linville     

Stanley D. Linville

 

 

U.S. PREMIUM BEEF, LLC

 

By: /s/ Mark R. Gardiner

       Mark R. Gardiner

       Chair Board of Directors

 

Date: December 14, 2018

 

 

 

 

 

 

 

 

 

10

EXECUTION COPY
DECEMBER 14, 2018

--------------------------------------------------------------------------------



USPB/STANLEY D. LINVILLE

CEO EMPLOYMENT AGREEMENT
2016-2021

 

Exhibit A

CEO Compensation Example

 

 

 

 

 

 

 

 

 

 

 

 

Contract Through 12/25/2021

2019

2020

2021

Total

 

 

 

 

 

 

USPB Total Benefits (Inc + Grid Prem)

$   45,000,000

$   45,000,000

$   45,000,000

$ 135,000,000

 

 

 

 

 

 

Base Annual Salary

$        330,000

$        330,000

$        330,000

$       990,000

 

 

 

 

 

 

Annual Incentive

 

 

 

 

   

.75% over $25 mm Benefit

$        150,000

$        150,000

$        150,000

$       450,000

 

 

 

 

 

 

Long Term Incentive Plan

 

 

 

 

 

.50% over $75 mm Benefit

 

 

$        300,000

$      300,000

 

 

 

 

 

 

Total Incentive

$        150,000

$        150,000

$        450,000

$     750,000

 

 

 

 

 

 

 

 

 

 

Annual Avg.

$     250,000

 

 

 

 

 

 

 

 

Maximum 3-year average annual incentive compensation of $495,000.

   

Total Benefits

The sum of audited fiscal year-end USPB earnings before tax and fiscal year USPB
grid

 

premiums.

   

Grid Premiums

The net sum of all USPB member grid premiums and discounts calculated through
the

 

USPB grid taking into account all calculators including but not limited to base
price,

 

dressing percent, quality grade, outlier cattle and other specific categories
less the base

 

price calculator excluding any set base price premium (example, 25 cents over
the western

 

Kansas reported USDA average, 25 cents would be added into the net grid
premium.)

 

 

 

 

A-1

EXECUTION COPY
DECEMBER ____, 2018

 